Case 1:15-cv-04514-KPF Document 214-2 Filed 03/25/21 Page 1 of 6




                    EXHIBIT 2
       Case 1:15-cv-04514-KPF Document 214-2 Filed 03/25/21 Page 2 of 6



     X08 FST CV XX-XXXXXXX-S                                                : SUPERIOR COURT

     ALPHA BETA CAPITAL PARTNERS, LP                                        : JUDICIAL DISTRICT OF .
                                                                              STAMFORD/NORWALK

                    V.                                                      : AT STAMFORD

     PURSUIT INVESTMENT
     MANAGEMENT LLC, et al.                                                 : OCTOBER 14,2016


                                    MEMORANDUM OF DECISION

                                               I. Background

            This case arises out of the plaintiff’s investments ih two hedge funds which were structured

     as limited partnerships, the defendant Pursuit Opportunity Fund, I, L.P. (POF) and the defendant

     Pursuit Capital Management Fund I, L.P. (PCM). POF and PCM are among a group of companies

     established and operated by the defendants Anthony Schepis (Schepis) and Frank Canelas, Jr.

     (Canelas) which companies will be described in more detail later but are generally referred to as the

     Pursuit Investment Group. At one point in time the Pursuit Investment Group managed assets in

     excess of $600,000,000. The years 2007 and 2008 were years of great volatility in the investment

     markets in which liquidity was at a premium and as a result most of the investors in the Pursuit

     Investment Group withdrew or redeemed their investments and the total assets under management

     by the Pursuit Investment Group dwindled.




c.




                                         3^2
  Case 1:15-cv-04514-KPF Document 214-2 Filed 03/25/21 Page 3 of 6



               The defendants next claim that the net proceeds need to be divided 52.8% to PCM

Master and 47.2% to POP Master. The court agrees with the defendants in this regard. The CSA

clearly indicated that the plaintiff was only entitled to PCM’s interest. (PCM, of course had no

interest in POP Master). The plaintiffhad earlier withdrawn and redeemed its interest in POP and

the CSA contains a broad release concerning any claims arising out of the redemption of the

plaintiffs interest in POP. At the time the plaintiff executed the CSA the UBS litigation had

already begun and the amended complaints in that case expressly claimed that both PCM Master

and POP Master had purchased the troubled CDOs from UBS. The evidence presented to this court

established that the ratio of those purchases between PCM Master and POP Master are consistent

with the defendants claims. That evidence consisted with testimony from Berg Simpson concerning

the nature of the claims made in the UBS litigation, the actual trade tickets evidencing the

transactions, the amended complaints in the UBS action which set forth the transactions by which

both PCM Master and POP Master acquired the CDOs. The evidence also demonstrated that the

expenses that were incurred in pursuing the UBS litigation were bom in relatively equal amounts

by both PCM Master and POP Master. While the plaintiffs assert that the defendants lack

credibility in this regard because Schepis and Canelas have an interest in moving as large a

percentage to POP Master as possible because they have a significantly greater interest in POP

Master than PCM Master the court finds the evidence presented sufficient to sustain its finding.

Accordingly, the court finds that PCM Master’s interest in the net settlement proceeds was 52.8

percent or $ 15,364,800.

               (3) The Claimed Division of PCM Master’s Proceeds

           The defendants additionally claim that PCM Master’s interest must be divided 90% to


                                              30
 Case 1:15-cv-04514-KPF Document 214-2 Filed 03/25/21 Page 4 of 6



PCM and 10% to the other investors of PCM Master who coincidentally happen to be Schepis and

Canelas (through PCM offshore). By April 2010 all of the investors of PCM Master other than

PCM had redeemed. On May 6, 2009 Schepis and Canelas deposited $1,100,000 into the PCM

Master account. This arguably became the only other investment in PCM Master other than PCM.

It is this deposit which forms the basis for the defendants claim that PCM is only entitled to 90%

interest in the proceeds to which PCM Master is entitled. There are several problems with the claim

of the defendants. First, the deposit was made after all other investors in PCM Master other than

PCM had redeemed; Second, the deposit was made after the CDOs had been purchased and after

suit had been instituted; Third, the deposit amounted to little more than parking cash which Schepis

and Canelas retained complete control over in order to assert a claim for a percentage of the UBS

proceeds. This is verified by the fact that in excess of $1,100,000 was withdrawn from the PCM

Master account by August 2010 (eight months before the CSA had been signed). Essentially the

defendants claim that Schepis and Canelas could gain an interest in a valuable claim (which other

investors were pledging substantial assets to prosecute) by parking cash in an account after the fact,

which cash could be withdrawn or moved without any risk or at least without risk comparable to

that involved in the CDO transactions which gave rise to the UBS claim. The claim strains

credibility. It was an investment after the initial risk had been taken and withdrawn before the CSA

had been executed. It was managed independent of any risk participated in by the PCM investors.

To the extent that PCM Master chose to make investments utilizing the cash any such returns were

not shared by the PCM investors. The second problem with the defendants position is that the

defendants had not been forthcoming in their compliance with the court’s discovery orders both in

terms of the timeliness of that compliance and in terms of the completeness of that compliance all

                                                 31
 Case 1:15-cv-04514-KPF Document 214-2 Filed 03/25/21 Page 5 of 6



 of which hamper their credibility as to this issue. The records and the testimony are simplynot

supportive of the defendants position.

        Finally, S.chepis’ testimony as to this issue is not particularly credible either. His

explanations were not complete. They were inconsistent and varied from his earlier testimony

during the P JR proceedings. Without credible and complete evidence supporting the defendants

position the court concludes that the plaintiffs have sustained their burden that they are entitled to

32.08 percent of PCM Master’s interest (since PCM held 100% of PCM Master) in the UBS

proceeds or $15,364,800.

        (4)     The Performance Fee.

                The CSA provides that the plaintiffs interest in the contingent assets shall be

governed by the LPA. The LP A provides that “20 percent ofthe limited partner share ofcumulative

fiscal period net economic profit (including net profits in the new issue account) provisionally

allocated to each limited partner for the calendar year . . . shall be reallocated to the general

partner.” In other words the general partner is entitled to a performance fee equal to 20 percent of

the net profits experienced by the limited partner. The disagreement between the parties regarding

the performance fee arises out of a dispute as to how net profit is calculated. The defendants argue

that, because in April 2009 the parties executed an amended and restated limited partnership

agreement after investors were given an opportunity to withdraw or remain invested, the value of

the plaintiffs interest was reestablished at that time, and after consideration for the disbursements

made relative to the LBIE claim, 100 percent ofthe UBS proceeds represents profit as contemplated

in the LPA. The plaintiff argues that the profit must be based upon the initial investment made by

the plaintiff in 2007, the value of which was substantially reduced when the value ofthe purchased


                                                 32
  Case 1:15-cv-04514-KPF Document 214-2 Filed 03/25/21 Page 6 of 6



        For all the reasons stated herein judgment may enter in favor of the plaintiff against the

 defendants PCM, POF, PM, Schepis, Canelas and Northeast on Counts One and Counts Two and

 the plaintiff is awarded damages against those defendants in the amount of $4,929,582 plus

 prejudgment interest at the rate of 10 percent per year from October 16, 2015 (the date that the

 plaintiffs interest in the UBS proceeds should have been remitted to the plaintiff) until October 16,

 2016 in the amount of $492,958 for a total of $5,422,540. Post judgment interest will continue to

 accrue at the rate of 10 percent per annum on all outstanding amounts until paid.

        Judgment may enter for the defendants Pursuit Partners, PCM Master and POF Master on

 Counts One and Two. Judgment may enter in favor of all the defendants on Counts Three through

 Eight. Judgment may enter for the plaintiff on the counterclaims.



                                                       BY THE COURT


JD-e-Cr'sSl'cnn,          &nrkrM

                                                         fENUARIO, J.

                                   Ccrud




                                                                                    )




                                                  41
